Title: From John Quincy Adams to William Smith Shaw, 10 July 1806
From: Adams, John Quincy
To: Shaw, William Smith



My dear Friend.
Cambridge 10. July 1806.

I have received an invitation from Mr: Boylston, to dine with him to-morrow—If you see him in town between this and then, will you be so good as to tell him that I much regret that I cannot come, as to-morrow at 2. O’Clock I commence my course of Lectures—And having already postponed it for two weeks, I cannot put it off again.
To-day also I am detained here, on account of the Declamations—But on Saturday I propose to go in to Boston in the morning; and to do my business with Mr: Dexter and Genl: Jackson—And in the afternoon I mean to go out to Quincy—
Send me by Dr: Waterhouse, a Catalogue of the Books to be sold at Auction to-morrow—And if there are any good ones among them that I want I will mark them and send you a list of them by the Mail to-morrow Morning—
Your’s truly.
John Quincy Adams.